Citation Nr: 1702706	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  14-28 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The Veteran's hearing loss is attributable to his active service.

2.  The Veteran's tinnitus is attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

II. Analysis

The Veteran contends that his claimed hearing loss and tinnitus are the result of noise exposure from being in the light weapons infantry.

The Veteran has present disabilities in the form of bilateral sensorineural hearing loss and tinnitus, satisfying the first element of service connection.  See September 2012 VA examination; 38 C.F.R. § 3.385.  Furthermore, the Veteran has established in-service noise exposure in the form of light weapons infantry fire.  Thus, he satisfies the second element of service connection.  The sole issue is whether there is a causal relationship between the two.  

The September 2012 VA examiner opined that the Veteran's hearing loss was less likely than not related to military noise exposure as the Veteran had normal hearing based upon the Veteran's separation examination.  Additionally, the examiner opined that the Veteran's reported tinnitus was a result of his hearing loss.  

An additional expert VHA medical opinion was obtained in December 2016 by a Chief of Audiology at a VA Medical Center.  This opinion noted the Veteran's hearing values at entrance and at separation from service.  The examiner related that while the Veteran's hearing was normal at separation, "there [was] a significant threshold shift from enlistment compared to discharge."  Considering the conceded noise exposure, the expert opined that the Veteran's hearing loss was at least as likely as not related to military noise exposure.  Similarly, the expert opined that the Veteran's complaints of tinnitus agree with his documented hearing loss due to military noise exposure, and thus is also at least as likely as not related to service.  

The Board finds the December 2016 VHA opinion to be persuasive regarding the possible link between the Veteran's current hearing loss and tinnitus, and in-service noise exposure.  When resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's hearing loss and tinnitus are attributable to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


